DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuominen, US 2011/0291293.
Regarding claim 16, Tuominen discloses; a flexible circuit board (¶ 0029; flexible circuit board), comprising: 										a first electronic component (Fig. 3, 19E; 6 and ¶ 0062, 0157; component); and 		electrically conductive layers (Fig. 6; 4 and 9 and Fig.19E; 14 and 19 and ¶ 0071, 0157; conductive layers 4 and 9, 14 and 19 are oppose to each other with respect to component 6) opposed to each other with respect to the first electronic component, wherein at least one of the electrically conductive layers is connected (Fig. 6; 4 and 9 and Fig.19E; 14 and 19 and ¶ 0071, 0157; both conductive layers 4 and 9, 14 and 19 are connected with the component 6 through the insulating-material layers) to the first electronic component.
Regarding claim 17, Tuominen discloses; both of the electrically conductive layers are connected (Fig. 6; 4 and 9 and Fig.19E; 14 and 19 and ¶ 0071, 0157; both conductive layers 4 and 9, 14 and 19 are connected with the component 6 through the insulating-material layers) to the first electronic component.
Regarding claim 18, Tuominen discloses; the electrically conductive layers are connected (Fig. 6; 4 and 9 and Fig.19E; 14 and 19 and ¶ 0071, 0157; both conductive layers 4 and 9, 14 and 19 are connected with the top and bottom surfaces of component 6 through the insulating-material layers) to opposed main surfaces of the first electronic component.
Regarding claim 19, Tuominen discloses; at least one via directly connecting (Fig. 11, Fig.19E and ¶ 0088; conductive layers 14 and 19 are connected to each other through the conductive hole) the electrically conductive layers.
Regarding claim 20, Tuominen discloses; a first electrically conductive layer includes a first portion separate (Fig. 10, 19E; conductive layer 14 has separate left and right portions) from a second portion, and/or wherein a second electrically conductive layer includes a first portion separate from a second portion.
Regarding claim 21, Tuominen discloses; a second electronic component (Fig. 19F; top component 6), wherein one of the electrically conductive layers is connected    (Fig.19F; conductive layer 14 is connected with the bottom component 6) to the first electronic component; and 								wherein the other of the electrically conductive layers is connected (Fig.19F; conductive layer 19 is connected with the top component 6) to the second electronic component.
Regarding claim 22, Tuominen discloses; a first electrically conductive layer includes a first portion separate (Fig. 19F; conductive layer 14 has separate left and right portions) from a second portion, and/or wherein a second electrically conductive layer includes a first portion separate from a second portion.
Regarding claim 23, Tuominen discloses; each of the first electronic component and the second electronic component are connected (Fig. 19F; top and bottom components 6 are connected with top and bottom conductive patterns) to opposing electrically conductive structures, 										wherein one or more vias are respectively connected (Fig. 19F; left via connected with the left side of top and bottom components 6) on one side of the first electronic component and the second electronic component, with more than one portion of respective electrically conductive layers on opposed sides (Fig.19F; conductive layer 14 is connected with the bottom component 6 and conductive layer 19 is connected with the top component 6) of the first electronic component and the second electronic component.
Regarding claim 24, Tuominen discloses; a number of the vias connected to a first portion of an electrically conductive layer is different (Fig. 19F; conductive layer 14 has separate left and right portions with separate via connections) from a number of the vias connected to a second portion of an electrically conductive layer.
Regarding claim 25, Tuominen discloses; at least one via that is indirectly connected (Fig.19F; top and bottom components are connected to each other through the conductive hole) to either of the first electronic component and the second electronic component.
Regarding claim 26, Tuominen discloses; a bonding layer (Fig. 3, 19D; 5 and ¶ 0062; adhesive layer) interposed between respective first portions and second portions of respective electrically conductive layers.
Regarding claim 27, Tuominen discloses; at least one via (Fig. 3, 19D; via inside the adhesive layer 5 and ¶ 0165; feedthroughs penetrating the adhesive layer) that traverses the bonding layer.
Regarding claim 28, Tuominen discloses; at least one via (Fig. 3, 19D; via inside the adhesive layer 5 and ¶ 0165; feedthroughs penetrating the adhesive layer) that traverses an adhesive layer.
Regarding claim 29, Tuominen discloses; the first electronic component is selected from a group consisting of an active electronic component, a passive electronic component (Fig. 3, 19E; 6 and ¶ 0001; passive components), an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, a sensor, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, a battery, a switch, a camera, an antenna, a magnetic element, and a logic chip.
Regarding claim 30, Tuominen discloses; the second electronic component is selected from a group consisting of an active electronic component, a passive electronic component (Fig. 19F; top component 6 and ¶ 0001; passive components), an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage .

Response to Arguments
Applicant’s arguments with respect to claims 16-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s argument that the subject matter of new independent claim 16 is both novel and inventive in view of the cited documents of record. However new 102 rejection with new reference Tuominen has been applied for new claims 16-30, please see the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729